222 S.E.2d 754 (1976)
Jean G. GILL
v.
Robert T. GILL.
No. 7510DC807.
Court of Appeals of North Carolina.
March 17, 1976.
*755 Tharrington, Smith & Hargrove by J. Harold Tharrington, Raleigh, for plaintiff-appellant.
Gulley & Green by Jack P. Gulley, Raleigh, for defendant-appellee.
ARNOLD, Judge.
Plaintiff contends that the trial court erred in reducing the amount of alimony to be paid by the defendant to plaintiff based on a change of circumstances. We agree.
G.S. 50-16.9(a) provides as follows: "An order of a court of this State for alimony or alimony pendente lite, whether contested or entered by consent, may be modified or vacated at any time, upon motion in the cause and a showing of changed circumstances by either party or anyone interested."
The party moving for modification of an award of alimony has the burden of showing a change of circumstances. McDowell v. McDowell, 13 N.C.App. 643, 186 *756 S.E.2d 621 (1972). In the present case neither party presented evidence, nor is there any finding, as to the circumstances of the parties on which the original award of alimony was based, except the amount which defendant was required to pay. Defendant's evidence does not establish the original circumstances that existed; therefore it cannot be determined if there has been a change in those circumstances.
Since defendant failed to meet the burden of showing a change in circumstances the order appealed from is in error and is vacated.
Vacated.
BROCK, C. J., and PARKER, J., concur.